DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 8-20 and 28-34 are pending, claims 1-7 and 21-27 having been cancelled.  Applicant's response dated March 8, 2021 is acknowledged.

Specification
The amended title of the invention filed March 8, 2021 is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: METHODS FOR CLEANING SEMICONDUCTOR DEVICE MANFUCTURING APPARATUS USING A CHUCK-BASED DEVICE.
	
Claim Rejections - 35 USC § 112
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based on Applicant’s amendments to the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0233115 to Huang et al. in view of U.S. Patent App. Pub. No. 2006/0218680 to Bailey, III (“Bailey”), U.S. Patent App. Pub. No. 2010/0025372 to Tsujimoto et al. and U.S. Patent App. Pub. No. 2003/0013314 to Ying et al.
As to claim 8, Huang discloses a method for cleaning a chamber of a semiconductor device manufacturing apparatus comprising: loading a cleaning pad on a substrate and moving the cleaning pad in contact with a component in the chamber (see Huang paragraph [0031]).
While Huang discloses that the chamber comprises a movable frame and susceptor (see Huang paragraph [0021]) and that the cleaning pad comprises brushes as the cleaning element (see Huang paragraph [0026]), Huang does not explicitly disclose an electrostatic chuck and a padding film as the cleaning element.  Bailey discloses that it is known in the art to use electrostatic chucks as the movable frame to hold the substrates and to use wipes (read as padding film) as the cleaning element is removing contamination from a plasma chamber (see Bailey paragraphs [0049], [0052],[0065] and [0069]).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious (see MPEP 2143(I)(B)), and it would have been obvious to one of ordinary skill in the art at the time of filing to use an ESC to hold the substrate in the plasma chamber and use a cleaning wipe as disclosed by Bailey and the results would have been predictable (cleaning components insider a plasma chamber).
The combination of Huang and Bailey does not explicitly disclose that the loading of the padding film on a substrate is such that the substrate is supported by one or more vertically retractable supporting rods.  Use of vertically retractable lift rods during loading and unloading is known in the art and does not provide patentable significance (see, e.g., Tsujimoto Fig. 2, ref.#66, paragraphs [0004] disclosing a typical apparatus with lift pins for loading and unloading; paragraphs [0010]-[0011] disclosing how lift pins operate).  It would have been obvious to one of ordinary skill in the art at the time of filing to use lift pins as is known in the art for loading and unloading substrates onto an ESC chuck and the results would have been predictable. 
The combination of Huang, Tsujimoto and Bailey does not explicitly disclose that determining a contamination level in the chamber.  Monitoring contamination in a plasma chamber to determine whether cleaning is necessary is known in the art and does not provide patentable significance (see Ying paragraphs [0018], [0022] and [0059]-[0060]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a monitoring step for contamination level in order to ensure that the substrates are being properly processed.
As to claim 12, the combination of Huang, Bailey, Tsujimoto and Ying discloses moving the padding film in contact with the component comprises sifting the padding film towards the inner surfaces of the chamber, plasma cell housed in the chamber or a gas cell housed in the chamber (see Huang paragraph [0031]).
As to claim 13, the combination of Huang, Bailey, Tsujimoto and Ying discloses moving the padding film in contact with the component comprises wiping or rubbing the component using the padding film (see Huang paragraph [0031] where the cleaning element is moved to rub the component and Bailey paragraph [0065] disclosing wet wipes).
As to claim 14, the combination of Huang, Bailey, Tsujimoto and Ying discloses that moving the padding film in contact with the component comprises rotating or displacing a stage of the ESC (see Huang paragraph [0031] disclosing rotating and displacing and Bailey paragraphs [0049], [0052],[0065] and [0069] disclosing the ESC).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0233115 to Huang et al. in view of U.S. Patent App. Pub. No. 2006/0218680 to Bailey, III (“Bailey”), U.S. Patent App. Pub. No. 2010/0025372 to Tsujimoto et al. and U.S. Patent App. Pub. No. 2003/0013314 to Ying et al. as applied to claim 8 above, and further in view of U.S. Patent App. Pub. No. 2008/0283088 to Shima et al.
Huang, Bailey, Tsujimoto and Ying are relied upon as discussed above with respect to the rejection of claim 8.
As to claim 9, the combination of Huang, Bailey, Tsujimoto and Ying discloses placing a substrate in the chamber, conducting a process on the substrate and determining a particle count on a surface of the substrate (see Ying paragraphs [0018], [0022] and [0059]-[0060]).  To the extent that it could be argued that Huang, Bailey, Tsujimoto and Ying does not disclose that a semiconductor manufacturing process is conducted on the substrate, Shima discloses that it is known in the art to determine the particle count on a surface of the substrate after conducting a semiconductor manufacturing process (see, e.g., Shima paragraph [0012]) and it would have been obvious to one of ordinary skill in the art at the time of filing to perform such a particle count from the standpoint of quality assurance (see Shima paragraph [0012]).  To the extent that the claim requires more than one substrate to be processed, duplication of steps is prima facie obvious (see In re Citron, 326 F.2d 418 (1964) (mere duplication of steps without change in function is obvious)).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0233115 to Huang et al. in view of U.S. Patent App. Pub. No. 2006/0218680 to Bailey, III (“Bailey”), U.S. Patent App. Pub. No. 2010/0025372 to Tsujimoto et al. and U.S. Patent App. Pub. No. 2003/0013314 to Ying et al. as applied to claim 8 above, and further in view of U.S. Patent App. Pub. No. 2007/0028946 to Vogtmann et al.
Huang, Bailey, Tsujimoto and Ying are relied upon as discussed above with respect to the rejection of claim 8.
As to claim 10, while the combination of Huang, Bailey, Tsujimoto and Ying discloses placing the substrate with the padding film on a stage of the ESC, the combination of Huang, Bailey, Tsujimoto and Ying does not explicitly disclose attaching the padding film on the substrate via an adhesive, a tape or a .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0233115 to Huang et al. in view of U.S. Patent App. Pub. No. 2006/0218680 to Bailey, III (“Bailey”), U.S. Patent App. Pub. No. 2010/0025372 to Tsujimoto et al. and U.S. Patent App. Pub. No. 2003/0013314 to Ying et al. as applied to claim 8 above, and further in view of U.S. Patent App. Pub. No. 2015/0034592 to Huff et al.
Huang, Bailey, Tsujimoto and Ying are relied upon as discussed above with respect to the rejection of claim 8.
As to claim 11, the combination of Huang, Bailey, Tsujimoto and Ying does not explicitly disclose the cleaning composition of the wet wipes.  Alcohol is a well-known cleaning solvent for cleaning plasma chambers (see, e.g., Huff paragraph [0140]) and it would have been obvious to one of ordinary skill in the art at the time of filing to use alcohol as the cleaning solvent by dipping the wipe in the alcohol and the results would have been predictable (cleaning of plasma chamber).

Claims 15, 19, 20, 28, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0233115 to Huang et al. in view of U.S. Patent App. Pub. No. 2006/0218680 to Bailey, III (“Bailey”) and U.S. Patent App. Pub. No. 2010/0025372 to Tsujimoto et al.
As to claim 15, Huang discloses a method of operating a substrate holder for cleaning a chamber comprising: placing a cleaning element on a carrier substrate, placing the carrier substrate on a stage 
While Huang discloses that the chamber comprises a movable frame and susceptor (see Huang paragraph [0021]) and that the cleaning pad comprises brushes as the cleaning element (see Huang paragraph [0026]), Huang does not explicitly disclose an electrostatic chuck and a padding film as the cleaning element.  Bailey discloses that it is known in the art to use electrostatic chucks as the movable frame to hold the substrates and to use wipes (read as padding film) as the cleaning element is removing contamination from a plasma chamber (see Bailey paragraphs [0049], [0052],[0065] and [0069]).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious (see MPEP 2143(I)(B)), and it would have been obvious to one of ordinary skill in the art at the time of filing to use an ESC to hold the substrate in the plasma chamber and use a cleaning wipe as disclosed by Bailey and the results would have been predictable (cleaning components insider a plasma chamber).
The combination of Huang and Bailey does not explicitly disclose that the placing/loading of the carrier substrate with the padding film is such that the carrier substrate is placed on one or more vertically retractable supporting rods on a stage of the ESC.  Use of vertically retractable lift rods during loading and unloading is known in the art and does not provide patentable significance (see, e.g., Tsujimoto Fig. 2, ref.#66, paragraphs [0004] disclosing a typical apparatus with lift pins for loading and unloading; paragraphs [0010]-[0011] disclosing how lift pins operate).  It would have been obvious to one of ordinary skill in the art at the time of filing to use lift pins as is known in the art for loading and unloading substrates onto an ESC chuck and the results would have been predictable. 
As to claim 19, ESCs are known to operate by using electrostatic forces to secure the substrate to the chuck (hence the name electrostatic chuck).  Furthermore, Bailey discloses that it is known in the art to use electrostatic forces to secure a carrier substrate to the stage (see Bailey paragraphs [0057] and [0069]).
As to claim 20, the combination of Huang and Bailey discloses that the ESC is housed in the chamber and wherein the shifting and rotating the padding film to conduct the wiping activity comprises contacting the padding film with one or more inner surfaces of the chamber, a gas cell in the chamber or a plasma cell in the chamber (see Huang Fig. 1 disclosing the stage inside the chamber and paragraph [0031]; Bailey Figs. 1, 2 and 5 disclosing the ESC inside the chamber).
As to claim 28, Huang discloses a method for cleaning a chamber of a semiconductor device manufacturing apparatus comprising: conducting one or more semiconductor manufacturing processes in the semiconductor device manufacturing apparatus wherein a contaminant from the one or more semiconductor manufacturing processes adheres to a component in the chamber (see Huang paragraphs [0005] and [0006]); placing a cleaning element on a carrier substrate, placing the carrier substrate on a stage and shifting and rotating the cleaning element to remove the contaminant from the component (see Huang paragraph [0031]).
While Huang discloses that the chamber comprises a movable frame and susceptor (see Huang paragraph [0021]) and that the cleaning pad comprises brushes as the cleaning element (see Huang paragraph [0026]), Huang does not explicitly disclose an electrostatic chuck and a padding film as the cleaning element.  Bailey discloses that it is known in the art to use electrostatic chucks as the movable frame to hold the substrates and to use wipes (read as padding film) as the cleaning element is removing contamination from a plasma chamber (see Bailey paragraphs [0049], [0052],[0065] and [0069]).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious (see MPEP 2143(I)(B)), and it would have been obvious to one of ordinary skill in the art at the time of filing to use an ESC to hold the substrate in the plasma chamber and use a cleaning wipe as disclosed by Bailey and the results would have been predictable (cleaning components insider a plasma chamber).
The combination of Huang and Bailey does not explicitly disclose that the placing/loading of the carrier substrate with the padding film is such that the carrier substrate is placed on one or more 
As to claims 32 and 33, the combination of Huang, Bailey and Tsujimoto discloses that the shifting and rotating the padding film comprises wiping the component with the padding film and shifting and rotating the stage (see Huang paragraph [0031]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0233115 to Huang et al. in view of U.S. Patent App. Pub. No. 2006/0218680 to Bailey, III (“Bailey”) and U.S. Patent App. Pub. No. 2010/0025372 to Tsujimoto et al. as applied to claim 15 above, and further in view of U.S. Patent App. Pub. No. 2003/0013314 to Ying et al.
Huang, Bailey and Tsujimoto are relied upon as discussed above with respect to the rejection of claim 15.
As to claim 16, the combination of Huang, Bailey and Tsujimoto discloses that the chamber can be purged with a gas (see Huang paragraph [0031]).  Use of nitrogen gas (read as inert gas) as a purge gas is known in the art (see Ying paragraph [0056]) and it would have been obvious to one of ordinary skill in the art at the time of filing to use nitrogen as the purge gas and the results would have been predictable.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0233115 to Huang et al. in view of U.S. Patent App. Pub. No. 2006/0218680 to Bailey, III (“Bailey”) and U.S. Patent App. Pub. No. 2010/0025372 to Tsujimoto et al. as applied to claim 15 above, and further in view of U.S. Patent App. Pub. No. 2015/0034592 to Huff et al.
Huang, Bailey and Tsujimoto are relied upon as discussed above with respect to the rejection of claim 15.
As to claim 17, the combination of Huang, Bailey and Tsujimoto does not explicitly disclose the cleaning composition of the wet wipes.  Alcohol is a well-known cleaning solvent for cleaning plasma chambers (see, e.g., Huff paragraph [0140]) and it would have been obvious to one of ordinary skill in the art at the time of filing to use alcohol as the cleaning solvent by dipping the wipe in the alcohol and the results would have been predictable (cleaning of plasma chamber).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0233115 to Huang et al. in view of U.S. Patent App. Pub. No. 2006/0218680 to Bailey, III (“Bailey”) and U.S. Patent App. Pub. No. 2010/0025372 to Tsujimoto et al. as applied to claim 15 above, and further in view of U.S. Patent App. Pub. No. 2007/0028946 to Vogtmann et al.
Huang, Bailey and Tsujimoto are relied upon as discussed above with respect to the rejection of claim 15.
As to claim 18, while the combination of Huang, Bailey and Tsujimoto discloses placing the substrate with the padding film on a stage of the ESC, the combination of Huang and Bailey does not explicitly disclose attaching the padding film on the substrate via an adhesive, a tape or a mechanical component or a Van der Waals force provided by a liquid.  Use of mechanical components to attach a cleaning pad element to a substrate is known in the art and does not provide patentable significance (see, e.g., Vogtmann paragraph [0047]), and it would have been obvious to one of ordinary skill in the art to use mechanical components as disclosed by Vogtmann to mount the cleaning pad element to the .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0233115 to Huang et al. in view of U.S. Patent App. Pub. No. 2006/0218680 to Bailey, III (“Bailey”) and U.S. Patent App. Pub. No. 2010/0025372 to Tsujimoto et al. as applied to claim 28 above, and further in view of CN 106040627A to Lee (see machine translation).
Huang, Bailey and Tsujimoto are relied upon as discussed above with respect to the rejection of claim 28.
As to claim 29, the combination of Huang, Bailey and Tsujimoto does not explicitly disclose that the padding film is attached to the carrier substrate via an adhesive, a tape, or a clamp.  Use of adhesives to attach a cleaning pad element to the substrate is known in the art and does not provide patentable significance (see, e.g., Lee machine translation paragraphs [0016], [0045] and [0067]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use adhesive to attach the cleaning pad element to the substrate as disclosed by Lee and the results would have been predictable (attaching a cleaning pad element to a substrate).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0233115 to Huang et al. in view of U.S. Patent App. Pub. No. 2006/0218680 to Bailey, III (“Bailey”) and U.S. Patent App. Pub. No. 2010/0025372 to Tsujimoto et al. as applied to claim 28 above, and further in view of U.S. Patent App. Pub. No. 2006/0040066 to Tsutae and U.S. Patent No. 5,746,928 to Yen et al.
Huang, Bailey and Tsujimoto are relied upon as discussed above with respect to the rejection of claim 28.
As to claim 30, use of applying a voltage with a power supply on an electrode of the ESC to secure a substrate on the stage is the known method of how an ESC stage operates (see, e.g., Tsutae paragraph [0027] and Yen col. 2, lines 35-48) and it would have been obvious to one of ordinary skill in the art at the time of filing to secure the cleaning pad onto the ESC by applying a voltage with a power supply on an electrode of the ESC as is known in the art.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0233115 to Huang et al. in view of U.S. Patent App. Pub. No. 2006/0218680 to Bailey, III (“Bailey”) and U.S. Patent App. Pub. No. 2010/0025372 to Tsujimoto et al. as applied to claim 28 above, and further in view of U.S. Patent App. Pub. No. 2012/0164923 to Jiang et al.
Huang, Bailey and Tsujimoto are relied upon as discussed above with respect to the rejection of claim 28.
As to claim 31, use of sprays to apply a solvent to a pad is well known in the art and does not provide patentable significance (see, e.g., Jiang Abstract) and it would have been obvious to one of ordinary skill in the art to spray the cleaning solution onto the cleaning pad and the results would have been predictable (getting the wipes wet).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0233115 to Huang et al. in view of U.S. Patent App. Pub. No. 2006/0218680 to Bailey, III (“Bailey”) and U.S. Patent App. Pub. No. 2010/0025372 to Tsujimoto et al. as applied to claim 28 above, and further in view of U.S. Patent App. Pub. No. 2009/0120464 to Rasheed et al.
Huang, Bailey and Tsujimoto are relied upon as discussed above with respect to the rejection of claim 28.
As to claim 28, Huang does not explicitly disclose that the component is under a vacuum environment while cleaning.  Use of a vacuum environment to remove residues and contaminants while cleaning is known in the art (see Rasheed paragraph [0011] and see Bailey paragraphs [0005], [0007] and [0058], [0071]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include vacuuming while cleaning in order to remove the residues and prevent reattachment.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As discussed above, Tsujimoto is now relied upon for disclosing the newly added claim limitations.

Relevant Prior Art
As discussed above, use of lift pins in the loading and unloading of substrates in a semiconductor device manufacturing apparatus is known in the art.  While Tsujimoto was relied upon for the disclosure of the lift pins, numerous other references disclose said use of lift pins in the loading and unloading of substrates, including but not limited to U.S. Patent App. Pub. No. 2017/0198395 to Nozawa (see Nozawa paragraph [0068]), U.S. Patent App. Pub. No. 2010/0133735 to Katsuta (see Katsuta paragraph [0019]) and U.S. Patent App. Pub. No. 2008/0110397 to Son (see Son paragraph [0072]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714